Title: John Quincy Adams to Elizabeth Cranch, 18 April 1784
From: Adams, John Quincy
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



My dear Cousin
The Hague April 18th. 1784

While I was at St. Petersbourg, I had, the Pleasure, of receiving a Letter from you; I answered it, but since that time I have shamefully neglected writing to you. I own my fault, and promise to repair it for the future; and I hope, that you will pardon me, upon that Condition. The only reason I had for it, was a bad one. I feared that if I wrote, you would perceive that the improvements I had made, were by no means equal to the expectations, you had conceived, of the improvements, which, (from the advantages I enjoyed) I ought to have made: and this false shame continually withheld my Pen. But I have now got over it, and will for the future, confide entirely, in the indulgence of my Friends.
It is now going on upon the fifth year since I left last my Native Country. I have in that space of time, visited almost all the Nations of Europe; and the further I go, the more I love and cherish the place of my Birth. I know of no punishment, that would give me more Pain, than to be condemned to pass my Life in Europe. But of all the European Nations, I think I should prefer England. Because I think it has preserved its Liberty the best, and because, in many things, the manners and Customs there, are the least unlike, those of our Country, of any Part of Europe. Last Fall my honoured Parent, having had a violent Fever at Paris, was advised for the benefit of his Health, to pass some time in England: we arrived in London the 26th. of October. It is the largest City I have seen; and both for convenience, and beauty is far superior to Paris. A few days after our arrival we went to see the Monuments in Westminster Abbey, which is surely one of the greatest curiosities in the Place. I own I was struck with Awe and Veneration, at finding myself on the spot, where lay the Remains of the greatest part of the Sages, and Heroes, which Great-Britain has produced, but I felt a painfull Sensation, at seeing a superb monument, erected to Major André, to reflect how much degenerated that Nation must be, which can find no fitter Objects for so great an honour, than a Spy, than a man whose sad Catastrophe, was owing to his unbounded Ambition, and whose only excuse for his conduct, was his Youth; as if youth, gave a Man the right to commit wicked and Contemptible Actions. The Monuments in the Abbey are for the most part simple, and are not remarkable, for their Sculpture. There is only one monument extraordinarily beautiful. It is of one Mr. Robert Gascoyne, and his Lady. It represents a Lady lying sick, in the arms of her Husband, Death from beneath the tomb holds the dart, which the Husband wards off: the terror and anguish, which appear in the countenance of the Husband are most admirably expressed, and it is looked upon as one of the finest Pieces of Sculpture extant. St. Paul’s Church, which is so much talk’d of, did not answer my expectations. Its steeple is very high, and you might have a very fine view of all the City from it, if the smoke was not too thick, to be able to see far: but the Church itself appears to be rather a heavy building, and looks more to advantage on the outside than within. The British Museum Contains a great Number of very curious things. Besides, numbers of ancient medals, Statues, Urns, etc. there is a collection of Letters written by the hands of all the Kings and Queens of England since Henry the 8th. Little or no instruction can be acquired from such a thing; yet I felt a certain Pleasure, which I could not well account for, at seeing the original productions of Persons so illustrious, especially of Queen Elizabeth, of whom there are several Letters in the Collection; another thing, much more ancient, an original of the Magna Charta, is also there, and several other very curious Manuscripts. . . . . Sir Ashton Lever’s Museum, contains the completest collection of natural history, (such as stuff’d birds and beasts, insects, minerals &c) of any in Europe; but what is still more curious, he has a whole Room ornamented with instruments and articles of dress, of the Inhabitants of those Countries alone, which were discovered in the last voyage of the unfortunate Captain Cook. The dress is entirely made of birds feathers, and their warlike instruments, of stone, besides some necklaces, and a kind of Coat of mail, of dogs teeth. . . . The Tower is remarkable for the admirable disposition of the small arms, which are all placed in a most beautiful order: there are also some wild beasts there, but no great number. They show still many old things, and among others, the axe with which the famous Earl of Essex (they say,) was beheaded. The royal treasure, or Regalia, is also kept there. It consists of a number of crowns, scepters, &c. The crown which the Kings wear at their coronation is said to be worth a million. The money might I think have been better employed. By particular favour we got sight of the Queen’s Palace, called Buckingham House, because it was built by, Villers duke of Buckingham, favourite of Charles the first. There we saw the Apartments, of the King, of the Queen, and, of the rest of the family, as also a great number of beautiful paintings, by the greatest Masters, at the Head of which are the Cartoons of Raphael, looked upon as the Master Pieces of the Art. But besides this we also saw there the models in miniature of every fortress, and of every Man of War in the service of the Government.
There my dear Cousin, is as exact an account as my memory is capable of giving, of the most remarkable things I saw in London; while we were in the Kingdom we took a jaunt to Oxford and Bath. At Oxford in somme of the Colleges of the University, there are things worth notice, but which would give you little or no entertainment to hear. On that Journey, as well as in the one from Dover to London, and the one from London to Harwich, when we entered, and departed from the Kingdom, we had Occasion to remark, that it might be a most happy Country, for Nature seems to have been really partial in their favour; but the general corruption and Vice, which possesses them all, high and low, effectually prevents them from being happy, as it is impossible, as well for whole Nations, as for particular persons to be Vicious and happy.

But I fear of becoming tedious, and must will therefore after desiring you to present, my dutiful Respects to your honoured Parents, and my best compliments to my Cousins, conclude in subscribing myself invariably Your affectionate friend and Cousin.
J. Q. Adams

